United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.T., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Mill Creek, WA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-2060
Issued: February 12, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On September 29, 2014 appellant filed a timely appeal from a September 10, 2014 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met his burden of proof to establish that he sustained an
occupational disease in the performance of duty.
FACTUAL HISTORY
On August 5, 2014 appellant, then a 46-year-old customer service supervisor, filed an
occupational disease claim alleging that he developed a right knee injury in the performance of
duty. He alleged that standing and walking on hard surfaces caused his condition. Appellant
1

5 U.S.C. § 8101 et seq.

first became aware of his condition on June 23, 2014 and its relation to his employment on
July 28, 2014. He stopped work on July 29, 2014.
In a July 31, 2014 report, Dr. Nancy Connolly, Board-certified in internal medicine,
advised that appellant complained of right knee pain. She indicated that he was unsure if there
was a precipitating event. Dr. Connolly stated that appellant related that his right knee had been
bothering him for the past month and that the pain worsened with walking. Upon physical
examination, she found that the right knee was warm and there was redness medially.
Dr. Connolly also noted that there was pronounced tenderness with effusion. She stated that
appellant’s gait was remarkable because he was minimizing any weight bearing of the right side.
Dr. Connolly diagnosed right knee pain and indicated that she was unsure if it was due to
overuse or an acute rheumatologic or infectious issue. She ordered x-rays. In an accompanying
diagnostic report, Dr. Michael Gass, a Board-certified radiologist, advised that a right knee x-ray
revealed minimal osteoarthritis of the patellofemoral joint.
By letter dated August 7, 2014, OWCP notified appellant that the evidence submitted was
insufficient and advised of the evidence needed to establish his claim. It particularly requested
that he provide a physician’s opinion, supported by a medical explanation, as to how work
activities caused or aggravated his medical condition.
In an August 6, 2014 statement, Alan Sinfuego, an employing establishment manager,
controverted appellant’s claim because appellant did not report his condition to his immediate
supervisor in a timely manner. He also argued that the condition may have been the result of a
nonwork incident or in response to disciplinary action. Mr. Sinfuego also stated that appellant
informed him that he was not going to file a claim because he was unsure if his employment was
the cause of his knee condition.
In an August 9, 2014 statement, appellant advised that he has been with the employing
establishment for the past 22 years in various positions. He further advised that all of these
positions have involved standing and lots of walking. Appellant alleged that in June 2014 while
walking on the workroom floor, from his office to the lobby area, he began to feel pain. He
stated that he informed his postmaster that he was having trouble walking and had right knee
pain on July 28, 2014.
Appellant also provided additional medical evidence in support of his claim. In a
July 31, 2014 form report, Dr. Connolly advised that he was experiencing right knee pain.
Appellant related that his injury was from walking on a blacktop surface eight to 11 hours a day.
Dr. Connolly did not address the cause of his condition. In a July 31, 2014 work status report,
she advised that appellant was unable to work until a diagnosis was determined and his
symptoms improved. In August 7 and 8, 2014 work status reports, Dr. Connolly advised that he
was to be in a nonweight bearing status until his evaluation was complete. In an August 7, 2014
duty status report (Form CA-17), she advised that appellant was unable to return to work.
In an August 17, 2014 report, Dr. Peter Verdin, a Board-certified orthopedic surgeon,
noted examining appellant on August 13, 2014 and advised that appellant complained of right
knee pain. He stated that appellant was a postal supervisor who had an injury to his right knee
on June 23, 2014 as he was walking from his office to the front desk. Appellant related that “he

2

felt something happen in his knee.” Dr. Verdin noted that appellant denied any specific injury,
but specified that appellant had never experienced knee pain in the past. On physical
examination, he noted that appellant had an antalgic gait on the right, tenderness over medical
aspect of the knee, no effusion, full extension, and flexion to 130 degrees. Dr. Verdin advised
that right knee magnetic resonance imaging (MRI) scan showed bone marrow edema in the
medial anterior aspect of the medial femoral condyle and a questionable tear of the posterior
horn of the medial meniscus.2 He advised that the cause of this was “uncertain” noting that “it
does not appear that he had a significant injury per se that caused the problem, but the episode
did occur at work.” Dr. Verdin stated that appellant’s tear of the medial meniscus “may or may
not have any association with the patient’s current event.” He also completed an August 13,
2014 duty status report noting appellant’s work restrictions.
By decision dated September 10, 2014, OWCP denied appellant’s claim because the
medical evidence did not establish that factors of his employment caused a diagnosed condition.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden to establish the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation, that an injury was sustained in the performance of duty as alleged and that any
disabilities and/or specific conditions for which compensation is claimed are causally related to
the employment injury.3 These are the essential elements of each and every compensation claim
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.4
Whether an employee actually sustained an injury in the performance of duty begins with
an analysis of whether fact of injury has been established. To establish an occupational disease
claim, an employee must submit: (1) a factual statement identifying employment factors alleged
to have caused or contributed to the presence or occurrence of the disease or condition;
(2) medical evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; and (3) medical evidence establishing that the diagnosed condition is
causally related to the employment factors identified by the employee.5
Causal relationship is a medical issue and the evidence generally required to establish
causal relationship is rationalized medical opinion evidence. Rationalized medical opinion
evidence is generally required to establish causal relationship. The opinion of the physician must
be based on a complete factual and medical background, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and the specific employment factors identified by the claimant.6
2

The record contains an August 7, 2014 right knee MRI scan report.

3

Elaine Pendleton, 40 ECAB 1143 (1989).

4

Victor J. Woodhams, 41 ECAB 345 (1989).

5

R.H., 59 ECAB 382 (2008); Ernest St. Pierre, 51 ECAB 623 (2000).

6

I.J., 59 ECAB 408 (2008); supra note 4.

3

The weight of medical evidence is determined by its reliability, its probative value, its
convincing quality, the care of analysis manifested and the medical rationale expressed in
support of the physician’s opinion.7
ANALYSIS
Appellant claimed that he began experiencing right knee pain on June 23, 2014 while
walking on the job. There is no dispute that he walked as part of his job and the evidence
supports this. However, the medical evidence is insufficient to establish that the medical
condition was causally related to the accepted work event.
In his August 13, 2014 report, Dr. Verdin advised that appellant complained of right knee
pain and that he was walking at work on June 23, 2014 when he felt something in his knee. He
noted that appellant denied any specific injury, but noted that appellant had never experienced
knee pain in the past. Dr. Verdin advised that right knee MRI scan showed bone marrow edema
in the medial anterior aspect of the medial femoral condyle and a questionable tear of the medial
meniscus. He advised that the cause was “uncertain,” explaining that it did not appear that
appellant had “a significant injury per se that caused the problem, but the episode did occur at
work.” Dr. Verdin stated that appellant’s tear of the medial meniscus “may or may not have any
association with the patient’s current event.” His report is insufficient to meet appellant’s burden
of proof. Dr. Verdin states that he is uncertain of the cause of appellant’s condition. The Board
has held that medical opinions which are speculative or equivocal are of diminished probative
value.8 Furthermore, Dr. Verdin notes that the onset of appellant’s injuries occurred on the job.
However, the Board has found that the mere fact that a condition manifests itself or is worsened
during the employment period does not raise an inference of causal relationship between the
two.9 Dr. Verdin also notes that appellant has never had knee problems in the past, but the Board
has held that an opinion that a condition is causally related to an employment injury because the
employee was asymptomatic before the injury but symptomatic after it is insufficient, without
supporting rationale, to establish causal relationship.10 He did not explain the reasons why
walking at work caused or aggravated appellant’s right knee condition.
In her July 31, 2014 report, Dr. Connolly advised that appellant complained of right knee
pain. Appellant related that his right knee had been bothering him for the past month and that
the pain worsened with walking. Dr. Connolly diagnosed right knee pain and indicated that he
was unsure if there was a precipitating event. This report is insufficient to discharge appellant’s
burden of proof as it does not address his work duties, include a firm diagnosis, or provide a
clear opinion on causal relationship. Dr. Connolly must accurately describe appellant’s work
7

James Mack, 43 ECAB 321 (1991).

8

See S.E., Docket No. 08-2214 (issued May 6, 2009) (finding that opinions such as the condition is probably
related, most likely related, or could be related are speculative and diminish the probative value of the medical
opinion); Cecilia M. Corley, 56 ECAB 662, 669 (2005) (finding that medical opinions which are speculative or
equivocal are of diminished probative value).
9

Patricia Bolleter, 40 ECAB 373 (1988).

10

Thomas D. Petrylak, 39 ECAB 276 (1987).

4

duties and medically explain the pathophysiological process by which these duties would have
caused or aggravated his condition.11
Other medical reports of record are insufficient to discharge appellant’s burden of proof
because they do not address causal relationship between appellant’s work factors and a
diagnosed medical condition.12
Consequently, appellant has submitted insufficient medical evidence to establish his
claim.
On appeal, appellant asserts that he provided medical documentation, and that his injury
should be accepted as it occurred while he was on duty. He alleged that his supervisor knew of
his injury and deliberately assigned him duties that required a lot of walking and climbing.
Appellant also advised that he had never been the subject of a reprimand or disciplinary action.
The Board notes that it is accepted that he walked as part of his duties, and the matter of whether
he was disciplined is not a basis for the Board’s decision. The claim is denied on the basis that
the medical evidence does not establish causal relationship. As explained, the mere fact that a
condition manifests itself or is worsened during the employment period does not raise an
inference of causal relationship between the two. Causal relationship is a medical question that
must be established by probative medical opinion from a physician. Because appellant has not
provided such medical opinion evidence in this case, explaining how specific work duties caused
or aggravated his right knee condition, he has failed to meet his burden of proof.
Appellant may submit new evidence or argument as part of a formal written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he
sustained an occupational disease in the performance of duty.

11

Solomon Polen, 51 ECAB 341 (2000) (rationalized medical evidence must relate specific employment factors
identified by the claimant to the claimant’s condition, with stated reasons by a physician). See also S.T., Docket No.
11-237 (issued September 9, 2011).
12

Jaja K. Asaramo, 55 ECAB 200 (2004) (medical evidence that does not offer any opinion regarding the cause
of an employee’s condition is of diminished probative value on the issue of causal relationship).

5

ORDER
IT IS HEREBY ORDERED THAT the September 10, 2014 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 12, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

6

